70 F.3d 113
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  George H. VAN WAGNER, III, Petitioner.
No. 94-1728.
United States Court of Appeals, Fourth Circuit.
Submitted March 7, 1995Decided Nov. 15, 1995.

Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
George Van Wagner, a federal prisoner, brought this petition for writ of mandamus seeking review of the district court's order dismissing a 28 U.S.C. Sec. 2255 (1988) motion.  Specifically, he seeks an order directing the district court to address the issue of "Whether he has a right to paid counsel of his choosing at trial?"   We deny the petition.


2
Mandamus may not be used as a substitute for appeal.  To the extent that Van Wagner is not satisfied with the district court's dismissal of his Sec. 2255 motion, he may challenge it on appeal.  In re Beard, 811 F.2d 818, 826 (4th Cir.1987) (mandamus available only when there is no other remedy);  In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979) (mandamus not a substitute for appeal).


3
Accordingly, we deny the petition.


4
PETITION DENIED.